Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This notice of allowance is responsive to Applicants’ amendment filed on 06/01/2022. Applicant amended claims 1-9. Claims 1-9 are presented for examination and based on current examiner’s amendment claims 1-5 and 9-10, renumbered as 1-7 are allowed for the reasons indicated herein below.  


Response to Arguments
2.	Applicant's argument, see applicant remarks, filed on 06/01/2022, with respect to claims 1-9 have been fully considered.  The rejection has been withdrawn based on Applicant’s argument and current examiner’s amendment.


Drawings
3.	The drawings (Fig. 6) were received on 06/01/2022.  These drawings are acceptable.


Examiner’s Amendment

4.	An Examiner's amendment to the record appears below.  Should the changes and/or additions by 
unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.

Authorization for this Examiner's amendment was given to the examiner via a telephonic interview with Attorney Joe Muncy (Reg. No. 32,334).
The application has been amended as follows:
	
Replace previous claims with the following amended claims:
Claims: 
1. (Currently Amended)  A reverse polarity protection device connected to a power supply device and at least two load devices, comprising:
at least two protection units, each of the at least two protection units being electrically coupled between the power supply device and corresponding one of the at least two load devices; 
the at least two protection units respectively receiving one of a plurality of output signals from the power supply device and outputting the received one of the plurality of output signals to the corresponding one of the at least two load devices;
a detection unit, electrically coupled to the power supply device, for detecting a polarity of each of the plurality of output signals of the power supply device; and 
a control unit, electrically coupled to the detection unit and each of the at least two protection  units; 
wherein if the detection unit detects that the polarity of one of the plurality of output signals is  reversed, the control unit controls a protection unit of the at least two protection units corresponding to the reversed output signal to form an open circuit between the power supply device and a load device of the at least two load devices connected to the protection unit of the at least two protection units corresponding to the reversed output signal, 
wherein when the detection unit detects the polarity of each of the plurality of output signals of the power supply device, the detection unit outputs detection signals each corresponding to a respective one of the plurality of output signals to the control unit, so that if any of the detection signals is a low level signal then the control unit controls the protection unit of the at least two protection units corresponding to the low level signal to form a short circuit between the power supply device and the load device of the at least two load devices corresponding to the low level signal, and if any of the detection signals is a high level signal then the control controls the protection unit of the at least two protection units corresponding to the high level signal to form an open circuit between the power supply device and the load device of the at least two load devices corresponding to the high level signal, and
wherein each of the plurality of output signals is a voltage signal or a current signal.
2. (Currently Amended)  The reverse polarity protection device of claim 1, wherein each of the at least two protection units comprises an N-type MOSFET having a source terminal for receiving corresponding one of the plurality of output signals, and a drain terminal and a gate terminal respectively and electrically coupled to corresponding one of the at least two load devices and the control unit.

3. (Previously Presented)  The reverse polarity protection device of claim 2, wherein each N-type MOSFET has the source terminal and the drain terminal electrically coupled to the control unit. 

4. (Previously Presented)  The reverse polarity protection device of claim 1, wherein each of the at least two protection units comprises a P-type MOSFET having a source terminal for receiving corresponding one of the plurality of output signals, and a drain terminal and a gate terminal respectively and electrically coupled to corresponding one of the at least two load devices and the control unit.

5. (Previously Presented)  The reverse polarity protection device of claim 4, wherein each P-type MOSFET has the source terminal and the drain terminal electrically coupled to the control unit.

6-8. (Cancelled)  

9. (Previously Presented)  The reverse polarity protection device of claim 1, wherein each of the at least two load devices is one selected from the group consisting of an industrial computer host, a server, a data center host, a desktop computer, a notebook computer, a tablet PC, a smartphone, and a smartwatch. 

10. (New)  A reverse polarity protection device connected to a power supply device and at least two load devices, comprising:
at least two protection units, each of the at least two protection units being electrically coupled between the power supply device and corresponding one of the at least two load devices; 
the at least two protection units respectively receiving one of a plurality of output signals from the power supply device and outputting the received one of the plurality of output signals to the corresponding one of the at least two load devices;
a detection unit, electrically coupled to the power supply device, for detecting a polarity of each of the plurality of output signals of the power supply device; and 
a control unit, electrically coupled to the detection unit and each of the at least two protection  units; 
wherein if the detection unit detects that the polarity of one of the plurality of output signals is  reversed, the control unit controls a protection unit of the at least two protection units corresponding to the reversed output signal to form an open circuit between the power supply device and a load device of the at least two load devices connected to the protection unit of the at least two protection units corresponding to the reversed output signal, 
wherein when the detection unit detects the polarity of each of the plurality of output signals of the power supply device, the detection unit outputs detection signals each corresponding to a respective one of the plurality of output signals to the control unit, so that if any of the detection signals is a high level signal then the control unit controls the protection unit of the at least two protection units corresponding to the high level signal to form a short circuit between the power supply device and the load device of the at least two load devices corresponding to the high level signal, and if any of the detection signals is a low signal then the control unit controls the protection unit of the at least two protection units corresponding to the low level signal to form an open circuit between the power supply device and the load device of the at least two load devices corresponding to the low level signal, and
wherein each of the plurality of output signals is a voltage signal or a current signal.


Reasons for Allowance

5.	Claims 1-5 and 9-10, renumbered as 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-5 and 9, renumbered as 1-6; none of the prior art, listed in the previously attached PTO-892 form, alone or in combination discloses “A reverse polarity protection device connected to a power supply device and at least two load devices, comprising: at least two protection units, each of the at least two protection units being electrically coupled between the power supply device and corresponding one of the at least two load devices; the at least two protection units respectively receiving one of a plurality of output signals from the power supply device and outputting the received one of the plurality of output signals to the corresponding one of the at least two load devices; a detection unit, electrically coupled to the power supply device, for detecting a polarity of each of the plurality of output signals of the power supply device; and a control unit, electrically coupled to the detection unit and each of the at least two protection  units; wherein if the detection unit detects that the polarity of one of the plurality of output signals is  reversed, the control unit controls a protection unit of the at least two protection units corresponding to the reversed output signal to form an open circuit between the power supply device and a load device of the at least two load devices connected to the protection unit of the at least two protection units corresponding to the reversed output signal, wherein when the detection unit detects the polarity of each of the plurality of output signals of the power supply device, the detection unit outputs detection signals each corresponding to a respective one of the plurality of output signals to the control unit, so that if any of the detection signals is a low level signal then the control unit controls the protection unit of the at least two protection units corresponding to the low level signal to form a short circuit between the power supply device and the load device of the at least two load devices corresponding to the low level signal, and if any of the detection signals is a high level signal then the control controls the protection unit of the at least two protection units corresponding to the high level signal to form an open circuit between the power supply device and the load device of the at least two load devices corresponding to the high level signal, and wherein each of the plurality of output signals is a voltage signal or a current signal”. As recited in claims 1-5 and 9, renumbered as 1-6.
Claim 10, renumbered as 7; none of the prior art, listed in the previously attached PTO-892 form, alone or in combination discloses “A reverse polarity protection device connected to a power supply device and at least two load devices, comprising: at least two protection units, each of the at least two protection units being electrically coupled between the power supply device and corresponding one of the at least two load devices; the at least two protection units respectively receiving one of a plurality of output signals from the power supply device and outputting the received one of the plurality of output signals to the corresponding one of the at least two load devices; a detection unit, electrically coupled to the power supply device, for detecting a polarity of each of the plurality of output signals of the power supply device; and a control unit, electrically coupled to the detection unit and each of the at least two protection  units; wherein if the detection unit detects that the polarity of one of the plurality of output signals is  reversed, the control unit controls a protection unit of the at least two protection units corresponding to the reversed output signal to form an open circuit between the power supply device and a load device of the at least two load devices connected to the protection unit of the at least two protection units corresponding to the reversed output signal, wherein when the detection unit detects the polarity of each of the plurality of output signals of the power supply device, the detection unit outputs detection signals each corresponding to a respective one of the plurality of output signals to the control unit, so that if any of the detection signals is a high level signal then the control unit controls the protection unit of the at least two protection units corresponding to the high level signal to form a short circuit between the power supply device and the load device of the at least two load devices corresponding to the high level signal, and if any of the detection signals is a low signal then the control unit controls the protection unit of the at least two protection units corresponding to the low level signal to form an open circuit between the power supply device and the load device of the at least two load devices corresponding to the low level signal, and wherein each of the plurality of output signals is a voltage signal or a current signal”. As recited in claim 10, renumbered as 7.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839